Judgment, Supreme Court, New York County, entered on August 25, 1975, as amended by order of said court entered on October 20, 1975, awarding plaintiff unpaid alimony, child support and counsel fees, unanimously modified, on the law, to the extent of striking the allowance for counsel fees and otherwise affirmed, without costs and without disbursements. This is *859nothing more than a contract action and is not one based upon any provision of the Domestic Relations Law. Accordingly, since there is no contractual provision for counsel fees, there was no basis for such an award. (See Riemer v Riemer, 31 AD2d 482, 487.) We have examined the other points raised by defendant and find them to be without merit. Concur&emdash; Lupiano, J. P., Birns, Capozzoli, Lane and Nunez, JJ.